Me. Justice Niehafs delivered the opinion of the court. 7. Instructions, § 159*—lohen instructions considered as a whole. In determining the sufficiency of a portion of an instruction, the charge must be taken’ and considered together as a whole. 8. Railroads, § 352*—instruction requiring finding to he based on allegation of declaration instead of proof. An instruction in an action against a railway company for damages caused a crop by the backing up of water as the result of the defendant placing piles closely together in a stream, held not to permit the jury to find the negligence of the defendant from the allegations of the declaration, but to require it to be found from the proofs.